MEMORANDUM **
Jose Luis Ontiveros-Gonzalez, a native and citizen of Mexico, petitions for review *675of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings to seek adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying Ontiveros-Gonzalez’s motion to reopen because the motion was filed more than five years after the BIA’s April 19, 2002 order dismissing his appeal, and he presented no evidence or argument that he qualified for an exception to the motions deadline. See 8 C.F.R. § 1003.2(c)(2) (motions to reopen must generally be filed no later than 90 days after the final administrative decision).
Ontiveros-Gonzalez’s contention that the BIA deprived him of due process is unpersuasive.
As the untimeliness of the motion is dispositive, we do not reach OntiverosGonzalez’s contention regarding voluntary departure.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*675ed by 9th Cir. R. 36-3.